DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Substitute Specification filed on July 9, 2019 has been entered.

Response to Amendment
There is an image file wrapper entry filed on July 9, 2019 titled “CLAIMS”, however no claims were presented in this particular file wrapper entry.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 27 uses exemplary language (i. e. “for example”) and this violates 112 in as much as examples and preferences are properly set forth in the specification (but not the claims).  It is not clear if these examples provided in claim 27 are a required feature of the claims or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0083576 A1.
Paragraph number 3 in this US 2015/0083576 A1 mentions the use of amine-based solvents to decarbonate flue gases emitted from power plant stations.  Paragraph number 11 in this US 2015/0083576 A1 mentions that existing reclaimers (i. e. “kettle reboilers”) may be operated under reduced pressures for either a single evaporator or multiple evaporators in series.  Paragraph number 12 in this US 2015/0083576 A1 seems to suggest that these kettle reboilers also operate at elevated .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. 2017/0157554 A1 in view of U. S. 2007/0148069 A1.
Paragraph numbers 32 through 36 and also figure 1 in this U. S. 2017/0157554 A1 illustrate and describe the provision of two “rotary packed bed” (“RPB”) sorbers for the decarbonation of a feed gas (that may be emitted from coal-fired power plants: please also see paragraph number 40) that are in the form of what appears to be a rotating circular disc attached to a central rotating axis powered by an electrical motor and (evidently) containing packing materials.  An amine-based solvent seems to be injected toward the central region of the RPB and radiates outward to the outer edge of the RPB due to the centrifugal forces produced by the rotating motion.  A carbonated feed gas is injected (in a counter-current fashion w/ respect to the manner in which the amine solve is injected) into the RPD, where it impinges and is decarbonated by the amine solvent.  Paragraph numbers 66 and 67 also described the provision of an amine regeneration system (in conjunction of the RPB), which may be in the form of a stripping column, for desorbing the carbon dioxide out of the amine solvent to produce a crude carbon dioxide-containing gas.  Evidently, the regenerated amine solvent may then by re-cycled back to the RPB system for further decarbonation of the flue gas, while the crude carbon dioxide-containing gas is subjected to a purification unit (in the form of a water scrubber or washing tower) to remove residual 
The difference between the Applicants’ claims and this U. S. 2017/0157554 A1 reference is that the Applicants’ independent claims 1 and 13 and dependent claims 11 and 23 also call for the provision of an oxygen eliminator is conjunction w/ the RPB system.
Paragraph number 35 in U. S. 2007/0148069 A1 mentions that oxygen that is present in amine solvents tend to degrade/decompose the amine solvent.  Paragraph number 37 in this U. S. 2007/0148069 A1 describes the use of a packed bed to treat the oxygenated amine solvent w/ gaseous carbon dioxide (evidently) so that the oxygen will pass from the solvent into the gaseous carbon dioxide – thus minimzing the oxygen-based degradation/decomposition of the amine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system described in this U. S. 2017/0157554 A1 by providing the oxygen eliminator described in at least paragraph numbers 35 and 37 in U. S. 2007/0148069 A1 in conjunction w/ the RPB system and method described in this U. S. 2017/0157554 A1, in the manner set forth in at least the Applicants’ claims 1, 11, 13 and 23, because of the taught advantages of such oxygen eliminators to minimize the decomposition/degradation of the amine solvents.
Thus, the discussed portions of these U. S. 2017/0157554 A1 and U. S. 2007/0148069 A1 references reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 32.
The difference between the Applicants’ claims and this 2017/0157554 A1 is that the Applicants’ dependent claims 12 and 24 describe the physical dimensions of the RPB, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the recitation of the size and length dimensions of a prior art device do not .

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 32 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. 2017/0157554 A1 in view of U. S. 2007/0148069 A1, as applied to claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 32 and further in view of WO 2016/154753 A1.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 32  are obvious from U. S. 2017/0157554 A1 in view of U. S. 2007/0148069 A1 for the reasons presented in the previous rejection.
The difference between the Applicants’ claims and these U. S. 2017/0157554 A1 and U. S. 2007/0148069 A1 references is that the Applicants’ dependent claims 25-28 and 33 describe the use of specific amines that do not appear to be expressly recited in these U. S. 2017/0157554 A1 and U. S. 2007/0148069 A1 references (such as 2-amino-2-hydroxymethyl-1,3-propanediol, for example).
Page 24 in the text of this WO 2016/154753 A1 describes the is use at least some of the amines described in the Applicants’ dependent claims 25-28 and 33 for the same purpose of decarbonating a gas (such as 2-amino-2-hydroxymethyl-1,3-propanediol, for example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified to process and system described in at least U. S. 2017/0157554 A1 by substituting the amines listed on pg. 24 in the text of WO 2016/154753 A1 in lieu of the MEA mentioned in paragraph number 42 in this U. S. 2017/0157554 A1, in the manner that seems to meet at least some of the limitations described in the Applicants’ dependent claims 25-28 and 33, because such substitution of one known functional equivalent in lieu of another known functional prima facie obvious.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. 2015/0083576 A1 in view of U. S. 2017/0157554 A1.
Paragraph number 3 in this US 2015/0083576 A1 mentions the use of amine-based solvents to decarbonate flue gases emitted from power plant stations.  Paragraph number 11 in this US 2015/0083576 A1 mentions that existing reclaimers (i. e. “kettle reboilers”) may be operated under reduced pressures for either a single evaporator or multiple evaporators in series.  Paragraph number 12 in this US 2015/0083576 A1 seems to suggest that these kettle reboilers also operate at elevated temperatures to result in an accumulation of heat stable salts within the reboiler and also an evaporated amine solvent (which is subsequently cooled (“condensed”) and collected), as set forth in at least the Applicants’ claims 29 and 30.
The difference between the Applicants’ claims and this U. S. 2015/0083576 A1 is that the Applicants’ dependent claim 30 also calls for the vacuum solvent reclamation system to be associated w/ a RPB gas scrubbing system, however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the it is submitted to be obvious to utilize the invention described in U. S. 2015/0083576 A1 that treats a spent amine solvent that also contains heat stable salts for treating any amine solvent that also contains heat stable salts from any amine-based process and/or system for using that amine solvent to decarbonate a gas (such as the RPB-based system described in the Applicants’ independent claim 13 and also described in paragraph numbers 32-36 in U. S. 2017/0157554 A1).

Allowable Subject Matter


References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
U. S. Pat. 9,908,085 B2 and also U. S. Pat. 5,766,548.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736